                 Case 15-42430             Doc 41   Filed 02/21/19 Entered 02/21/19 09:58:07        Desc Main
                                                     Document     Page 1 of 10




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        CHICAGO DIVISION


              In re:                                          §
                                                              §
              TOBIN, BRIAN                                    §     Case No. 15-42430
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      JOSEPH E. COHEN, chapter 7 trustee, submits this Final Account, Certification that the
              Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 183,850.00                          Assets Exempt: 15,688.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 1,963.03            Claims Discharged
                                                                    Without Payment: 24,294.70

              Total Expenses of Administration: 2,536.97


                      3) Total gross receipts of $ 4,500.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 4,500.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 15-42430             Doc 41    Filed 02/21/19 Entered 02/21/19 09:58:07            Desc Main
                                                  Document     Page 2 of 10




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                       $ NA                  $ NA                  $ NA                      $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                       NA              2,536.97               2,536.97                 2,536.97

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                               NA                   NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                NA                   NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                  NA             26,257.73              26,257.73                 1,963.03

TOTAL DISBURSEMENTS                                    $ NA           $ 28,794.70            $ 28,794.70                $ 4,500.00


                  4) This case was originally filed under chapter 7 on 12/16/2015 . The case was pending
          for 38 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 01/14/2019                        By:/s/JOSEPH E. COHEN
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 15-42430             Doc 41      Filed 02/21/19 Entered 02/21/19 09:58:07                     Desc Main
                                                      Document     Page 3 of 10




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

2015 Income Tax RefundFederal: $9,120 State:
$763                                                                         1224-000                                          4,500.00

TOTAL GROSS RECEIPTS                                                                                                          $ 4,500.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                      $ 0.00
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

NA            NA                                    NA                    NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
             Case 15-42430             Doc 41        Filed 02/21/19 Entered 02/21/19 09:58:07     Desc Main
                                                      Document     Page 4 of 10




                                         UNIFORM
                                                           CLAIMS          CLAIMS            CLAIMS
              PAYEE                       TRAN.                                                              CLAIMS PAID
                                                         SCHEDULED        ASSERTED          ALLOWED
                                          CODE

TRUSTEE
COMPENSATION:JOSEPH E.
COHEN, TRUSTEE                            2100-000                   NA        1,125.00         1,125.00           1,125.00


TRUSTEE
COMPENSATION:JOSEPH E.
COHEN, TRUSTEE                            2200-000                   NA           15.28            15.28             15.28


INTERNATIONAL SURETIES LTD.               2300-000                   NA              2.69             2.69             2.69


ASSOCIATED BANK                           2600-000                   NA           40.00            40.00             40.00


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL, ATTORNEYS                           3110-000                   NA          902.67           902.67            902.67


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):JOSEPH E.
COHEN                                     3110-000                   NA          451.33           451.33            451.33

TOTAL CHAPTER 7 ADMIN. FEES                                       $ NA        $ 2,536.97       $ 2,536.97        $ 2,536.97
AND CHARGES



           EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                           CLAIMS          CLAIMS            CLAIMS
              PAYEE                       TRAN.                                                              CLAIMS PAID
                                                         SCHEDULED        ASSERTED          ALLOWED
                                          CODE

NA                                              NA                   NA              NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                        $ NA             $ NA             $ NA              $ NA
FEES AND CHARGES




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 15-42430             Doc 41       Filed 02/21/19 Entered 02/21/19 09:58:07        Desc Main
                                                     Document     Page 5 of 10




            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)            Claim)

NA          NA                                    NA                 NA                  NA              NA              NA

TOTAL PRIORITY UNSECURED                                            $ NA               $ NA            $ NA             $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)            Claim)

000001      DISCOVER BANK                       7100-000             NA           16,809.57       16,809.57         1,256.68


            PORTFOLIO RECOVERY
000002      ASSOCIATES, LLC                     7100-000             NA             9,448.16        9,448.16          706.35

TOTAL GENERAL UNSECURED                                             $ NA        $ 26,257.73      $ 26,257.73       $ 1,963.03
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                              Case 15-42430                 Doc 41    Filed 02/21/19
                                                                                                  FORMEntered
                                                                                                       1        02/21/19 09:58:07                                       Desc Main
                                                                                       Document      Page  6 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 10
                                                                                                                 AND REPORT                                                                                           Page:        1
                                                                                                            ASSET CASES                                                                                                 Exhibit 8
Case No:             15-42430       ABG     Judge: A. BENJAMIN GOLDGAR                                                                          Trustee Name:                     JOSEPH E. COHEN
Case Name:           TOBIN, BRIAN                                                                                                              Date Filed (f) or Converted (c):   12/16/15 (f)
                                                                                                                                               341(a) Meeting Date:               02/04/16
For Period Ending: 01/14/19                                                                                                                    Claims Bar Date:                   03/16/17



                                       1                                                    2                            3                          4                         5                                   6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. 28629 W. Ravine Drive Barrington, Illinois 60010 (                                    182,000.00                                0.00                                               0.00                     FA
 2. (2001 Chevrolet Venture with aprox. 150,000 miles)                                       2,000.00                               0.00                                               0.00                     FA
 3. General and ordinary household goods and furnishin                                       1,000.00                               0.00                                               0.00                     FA
 4. Necessary wearing apparel                                                                   500.00                              0.00                                               0.00                     FA
 5. Checking account at JP Morgan Chase                                                         200.00                              0.00                                               0.00                     FA
 6. Savings account at BMO Harris                                                               650.00                              0.00                                               0.00                     FA
 7. 401(K) through employer                                                                  6,524.00                               0.00                                               0.00                     FA
 8. 2015 Income Tax RefundFederal: $9,120 State: $763 (u)                                    9,883.00                               0.00                                           4,500.00                     FA
 9. Child support due and owing to debtor                                                    2,664.00                               0.00                                               0.00                     FA
 10. Term life insurance through Unum Life Ins. Company                                           0.00                              0.00                                               0.00                     FA
 11. Term life insurance through Hartford No cash surre                                           0.00                              0.00                                               0.00                     FA

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $205,421.00                              $0.00                                           $4,500.00                            $0.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   DEBTOR HAS NO ADDITIONAL FUNDS. TRUSTEE TO PREPARE HIS TFR AND RELATED DOCUMENTS - 4/29/18. TRUSTEE HAS PREPARED MOTION
   TO COMPROMISE - 1/9/2018. TRUSTEE FILING A MOTION TO COMPROMISE - 6/28/17. TRUSTEE FILED A MOTION FOR TURNOVER OF TAX
   REFUND AND BANK BALANCES FROM DEBTOR; MOTION SET FOR 1/6/17 - 1/10/1. NO CHANGE -10/31/16. TRUSTEE HAS MADE DEMAND
   TO DEBTOR FOR TURNOVER OF REFUND AND BANK BALANCES - 7/30/16. TRUSTEE HAS REQUESTED ADDITIONAL RECORDS FROM DEBTOR -
   4/30/16.


   Initial Projected Date of Final Report (TFR): 06/30/17           Current Projected Date of Final Report (TFR): 03/31/18




LFORM1                                                                                                                                                                                                                         Ver: 21.00a
         UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                           Case 15-42430                  Doc 41   Filed 02/21/19 Entered 02/21/19 09:58:07                             Desc Main
                                                                                    DocumentFORM Page
                                                                                                  2   7 of 10                                                                                       Page:    1
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                               Exhibit 9
  Case No:             15-42430 -ABG                                                                                            Trustee Name:                      JOSEPH E. COHEN
  Case Name:           TOBIN, BRIAN                                                                                             Bank Name:                         UNKNOWN BANK
                                                                                                                                Account Number / CD #:             *******0396 Checking Account
  Taxpayer ID No:    *******5812
  For Period Ending: 01/14/19                                                                                                   Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                                Separate Bond (if applicable):


           1              2                                3                                                    4                                           5                       6                   7
     Transaction      Check or                                                                                                         Uniform                                                      Account / CD
        Date          Reference                 Paid To / Received From                            Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                    BALANCE FORWARD                                                                                                              0.00
          07/11/17        8       Brian Tobin                                       Tax refund                                        1224-000                   4,500.00                                   4,500.00
                                                                                    Income tax refund
          08/07/17                ASSOCIATED BANK                                   BANK SERVICE FEE                                  2600-000                                            10.00             4,490.00
          09/08/17                ASSOCIATED BANK                                   BANK SERVICE FEE                                  2600-000                                            10.00             4,480.00
          10/06/17                ASSOCIATED BANK                                   BANK SERVICE FEE                                  2600-000                                            10.00             4,470.00
          11/07/17                ASSOCIATED BANK                                   BANK SERVICE FEE                                  2600-000                                            10.00             4,460.00
          06/06/18     300001     International Sureties Ltd.                       Bond premium                                      2300-000                                              2.69            4,457.31
                                  701 Poydras Street
                                  Suite 420
                                  New Orleans, LA 70139
 *        10/26/18     300002     JOSEPH E. COHEN, Trustee                          Trustee Fees                                                                                        1,140.28            3,317.03
                                  105 West Madison Street                           Trustee Fees
                                  Chicago, IL 60602
                                                                                            Fees                    1,125.00          2100-003
                                                                                            Expenses                 15.28            2200-003
 *        10/26/18     300003     COHEN & KROL, Attorneys                           Attorney for Trustee fees                         3110-003                                           902.67             2,414.36
                                  105 West Madison Street
                                  Chicago, IL 60602
 *        10/26/18     300004     JOSEPH E. COHEN                                   Attorney for Trustee fees                         3110-003                                           451.33             1,963.03
                                  105 West Madison Street
                                  Chicago, IL 60602
 *        10/26/18     300005     Discover Bank                                     Claim 000001, Payment 7.47598%                    7100-003                                          1,256.68              706.35
                                  Discover Products Inc
                                  PO Box 3025
                                  New Albany, OH 43054-3025
 *        10/26/18     300006     Portfolio Recovery Associates, LLC                Claim 000002, Payment 7.47606%                    7100-003                                           706.35                  0.00
                                  Successor to SYNCHRONY BANK
                                  POB 41067


                                                                                                                                Page Subtotals                   4,500.00                4,500.00
                                                                                                                                                                                                            Ver: 21.00a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                           Case 15-42430                Doc 41   Filed 02/21/19 Entered 02/21/19 09:58:07                                Desc Main
                                                                                  DocumentFORM Page
                                                                                                2   8 of 10                                                                                           Page:    2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                   Exhibit 9
  Case No:             15-42430 -ABG                                                                                             Trustee Name:                    JOSEPH E. COHEN
  Case Name:           TOBIN, BRIAN                                                                                              Bank Name:                       UNKNOWN BANK
                                                                                                                                 Account Number / CD #:           *******0396 Checking Account
  Taxpayer ID No:    *******5812
  For Period Ending: 01/14/19                                                                                                    Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


           1              2                              3                                                    4                                              5                       6                    7
     Transaction      Check or                                                                                                          Uniform                                                       Account / CD
        Date          Reference               Paid To / Received From                            Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)        Balance ($)
                                  Norfolk, VA 23541
 *        10/29/18     300002     JOSEPH E. COHEN, Trustee                        Trustee Fees                                                                                           -1,140.28            1,140.28
                                  105 West Madison Street                         Check replaced due to toner cartridge issue.
                                  Chicago, IL 60602
                                                                                          Fees            (       1,125.00 )           2100-003
                                                                                          Expenses        (         15.28 )            2200-003
 *        10/29/18     300003     COHEN & KROL, Attorneys                         Attorney for Trustee fees                            3110-003                                           -902.67             2,042.95
                                  105 West Madison Street                         Check replaced due to toner cartridge issue.
                                  Chicago, IL 60602
 *        10/29/18     300004     JOSEPH E. COHEN                                 Attorney for Trustee fees                            3110-003                                           -451.33             2,494.28
                                  105 West Madison Street                         Check replaced due to toner cartridge issue.
                                  Chicago, IL 60602
 *        10/29/18     300005     Discover Bank                                   Claim 000001, Payment 7.47598%                       7100-003                                          -1,256.68            3,750.96
                                  Discover Products Inc
                                  PO Box 3025
                                  New Albany, OH 43054-3025
 *        10/29/18     300006     Portfolio Recovery Associates, LLC              Claim 000002, Payment 7.47606%                       7100-003                                           -706.35             4,457.31
                                  Successor to SYNCHRONY BANK                     Check replaced due to toner cartridge issue.
                                  POB 41067
                                  Norfolk, VA 23541
          10/29/18     300007     JOSEPH E. COHEN, Trustee                        Trustee Fees                                                                                           1,140.28             3,317.03
                                  105 West Madison Street                         Trustee Fees
                                  Chicago, IL 60602
                                                                                          Fees                    1,125.00             2100-000
                                                                                          Expenses                 15.28               2200-000
          10/29/18     300008     COHEN & KROL, Attorneys                         Attorney for Trustee fees                            3110-000                                            902.67             2,414.36
                                  105 West Madison Street
                                  Chicago, IL 60602
          10/29/18     300009     JOSEPH E. COHEN                                 Attorney for Trustee fees                            3110-000                                            451.33             1,963.03


                                                                                                                                 Page Subtotals                        0.00               -1,963.03
                                                                                                                                                                                                              Ver: 21.00a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                           Case 15-42430                Doc 41   Filed 02/21/19 Entered 02/21/19 09:58:07                                Desc Main
                                                                                  DocumentFORM Page
                                                                                                2   9 of 10                                                                                          Page:    3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                  Exhibit 9
  Case No:             15-42430 -ABG                                                                                             Trustee Name:                      JOSEPH E. COHEN
  Case Name:           TOBIN, BRIAN                                                                                              Bank Name:                         UNKNOWN BANK
                                                                                                                                 Account Number / CD #:             *******0396 Checking Account
  Taxpayer ID No:    *******5812
  For Period Ending: 01/14/19                                                                                                    Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


           1              2                              3                                                  4                                                5                       6                   7
    Transaction       Check or                                                                                                          Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                           Description Of Transaction             Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  105 West Madison Street
                                  Chicago, IL 60602
          10/29/18     300010     Discover Bank                                   Claim 000001, Payment 7.47598%                       7100-000                                          1,256.68              706.35
                                  Discover Products Inc                           Check replaced due to toner cartridge issue.
                                  PO Box 3025
                                  New Albany, OH 43054-3025
          10/29/18     300011     Portfolio Recovery Associates, LLC              Claim 000002, Payment 7.47606%                       7100-000                                           706.35                  0.00
                                  Successor to SYNCHRONY BANK
                                  POB 41067
                                  Norfolk, VA 23541

                                                                                                             COLUMN TOTALS                                        4,500.00               4,500.00                  0.00
                                                                                                                 Less: Bank Transfers/CD's                            0.00                   0.00
                                                                                                             Subtotal                                             4,500.00               4,500.00
                                                                                                                 Less: Payments to Debtors                                                   0.00
                                                                                                             Net
                                                                                                                                                                  4,500.00               4,500.00




                                                                                                                                 Page Subtotals                        0.00               1,963.03
                                                                                                                                                                                                             Ver: 21.00a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                           Case 15-42430                Doc 41   Filed 02/21/19 Entered 02/21/19 09:58:07                         Desc Main
                                                                                  Document FORMPage
                                                                                                 2  10 of 10                                                                                           Page:      4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                     Exhibit 9
  Case No:             15-42430 -ABG                                                                                      Trustee Name:                       JOSEPH E. COHEN
  Case Name:           TOBIN, BRIAN                                                                                       Bank Name:                          ASSOCIATED BANK
                                                                                                                          Account Number / CD #:              *******0066 Checking Account
  Taxpayer ID No:    *******5812
  For Period Ending: 01/14/19                                                                                             Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                          Separate Bond (if applicable):


          1               2                             3                                             4                                                 5                          6                         7
    Transaction       Check or                                                                                                   Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                     Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                  BALANCE FORWARD                                                                                                                     0.00

                                                                                                      COLUMN TOTALS                                             0.00                       0.00                        0.00
                                                                                                          Less: Bank Transfers/CD's                             0.00                       0.00
                                                                                                      Subtotal                                                  0.00                       0.00
                                                                                                          Less: Payments to Debtors                                                        0.00
                                                                                                      Net
                                                                                                                                                                0.00                       0.00
                                                                                                                                                                              NET                             ACCOUNT
                                                                                                      TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                                      Checking Account - ********0396                      4,500.00                    4,500.00                         0.00
                                                                                                      Checking Account - ********0066                            0.00                        0.00                       0.00
                                                                                                                                              ------------------------    ------------------------   ------------------------
                                                                                                                                                           4,500.00                    4,500.00                         0.00
                                                                                                                                              ==============             ==============              ==============
                                                                                                                                               (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                          Transfers)               To Debtors)                    On Hand




                                                                                                                          Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                 Ver: 21.00a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 10)
